DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/06/2021 has been entered. Claim(s) 20-25, 28, 30-43 is/are pending in the application. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 22, 25, 34-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auran et al. (US20030165397A1).
Regarding Claims 20, 22, Auran teaches an aluminum alloy comprising 0.05-1% Fe (Claim 1), reading on the claimed range of about 0.1-1% Fe; with a specific composition of 0.02-0.20% Zr (Claim 1) which overlaps with the claimed range of 0.1-0.5% Zr; a specific composition of Si of 0.05-0.2% (Claim 4) reading on the claimed range of about 0.01 to about 0.2% Si, and a specific composition of 0.10-0.25% Zn (an inoculant) (Claim 10), reading on the claimed range of about 0.01-0.2% of inoculant; and aluminum as a remainder. 
In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 25, Auran teaches 0.1-0.25% of inoculant, which overlaps with the claimed range of about 0.05 to about 0.1% of inoculant. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 34-37, since applicant admits that chemical composition is the critical difference between the inventive examples and the comparative examples to achieve the desired yield stress, elongation, UTS, conductivity, and stress relaxation (Tables 1-2); therefore, since the claimed range is similar to the prior art, it would be expected by one of ordinary skill in the art that the claimed properties would essentially be present under the expectation that products that are substantially identical have similar properties. (See MPEP 2112.01(I)
Regarding Claims 38 and 40, Auran teaches that that the aluminum alloy is cast [0015], forming a cast aluminum component. 


Claim(s) 20-21, 23-25, 34-37, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JPS49106418A).
Regarding Claims 20-21, and 23-24,  418A’ teaches an aluminum alloy comprising 0.07-0.3% wt. Fe [0001], reading on the claimed range of about 0.1-1% Fe; 0.03-0.2% Zr [0001] overlapping with the claimed range of 0.2-0.4% Zr; 0.04-0.25% Si [0001] overlapping with the claimed range of 0.01-0.2% Si, 0-0.5% Sn (an inoculant) (Page 5, Lines 182-190) and 0-0.04% specifically (Steels 1-19,Table 1) overlapping with the claimed range of about 0.01-0.2% of inoculant; and aluminum as a remainder. (Sn is a group 4A metal) 
In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP2144.05(I)). 
Regarding Claim 25, 0.04% Sn reads on the claimed range of about 0.01 to about 0.1%. 
Regarding Claim 34-37, since applicant admits that chemical composition is the critical difference between the inventive examples and the comparative examples to achieve the desired yield stress, elongation, UTS, conductivity, and stress relaxation (Tables 1-2); therefore, since the claimed range is similar to the prior art, it would be expected by one of ordinary skill in the art that the claimed See MPEP 2112.01(I)). 
Regarding Claims 38 and 40, 418A’ teaches that that the aluminum alloy is cast (Page 5, [002]), forming a cast aluminum component. 
Regarding Claim 41,  418A’ teaches an aluminum alloy comprising 0.07-0.3% wt. Fe [0001], overlapping with the claimed range of about 0.3 to about 0.7% Fe; 0.03-0.2% Zr [0001] overlapping with the claimed range of 0.2-0.4% Zr; 0.04-0.25% Si [0001] overlapping with the claimed range of 0.01-0.2% Si, 0-0.5% Sn (an inoculant) (Page 5, Lines 182-190) encompassing the claimed range of about 0.01-0.2% of inoculant; and aluminum as a remainder. (Sn is a group 4A metal) 
Regarding Claim 42, 418A’ teaches 0.03-0.2% Zr [0001] overlapping with or is merely close to the claimed range of 0.25-0.3% Zr. In the case where a claimed range overlaps with a range taught by the prior art or is merely close to that range, a prima facie case of obviousness exists. (See MPEP2144.05(I)). 


Claims 20-21, 25, 28-29, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auran et al. (US20030165397A1).
Regarding Claims 20-21, Auran teaches an aluminum alloy comprising 0.05-1% Fe (Claim 1), reading on the claimed range of about 0.1-1% Fe; with a specific composition of 0.02-0.20% Zr (Claim 1) which overlaps with the claimed range of 0.1-0.5% Zr; a specific composition of Si of 0.05-0.2% (Claim 4) reading on the prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 25, Auran teaches 0-0.3 % of inoculant, which encompasses the claimed range of about 0.05 to about 0.1% of inoculant. In the case where a claimed range lies inside a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP2144.05(I)). 
Regarding Claim 28, Auran teaches 0.05-1% Fe (Claim 1), encompassing the claimed range of about 0.3-0.7% Fe. In the case where a claimed range overlaps or lies inside a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2145.01(I)).
Regarding Claim 29, Auran teaches 0.10-0.18% Zr (Claim 19) which overlaps with the claimed range of about 0.2-0.4% Zr. In the case where a claimed range overlaps or lies inside a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2145.01(I)).
Regarding Claims 38 and 40, Auran teaches that that the aluminum alloy is cast [0015], forming a cast aluminum component. 

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auran et al. (US20030165397A1) as applied to Claim 38 in view of Wang et al. 
Regarding Claims 39, Auran teaches the alloy undergoes casting but does not explicitly teach die casting was used; however, Wang teaches that high pressure die castings are conventionally used in aluminum alloys to rapidly quench the castings [0031]. Therefore, it would have been obvious to one of ordinary skill in the art to use die casting to rapidly quench the casting taught by Shishido. 

Claims 30-33, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auran et al. (US20030165397A1) as applied to Claim 20, in view of Huskamp et al. (US20130220497A1). 
Regarding Claim 30 and 33, Auran teaches the presence of semi-coherent precipitates based on Zr from solid solution hardening [0017] [0024]; but does not teach the nanoscale precipitates are of the L12 structure in an α-Al FCC matrix, with a plurality of precipitates at a density of 10^21 precipitates per m^3 or more. However, Huskamp teaches aluminum with additions of Zr and Si [0001] and teaches that aging can be used to form L12 ordered Al3Zr precipitates with a number density of greater than 10^21 per m^3 [0058] for the purpose of improving electrical conductivity and hardness [0056]. Therefore, it would have been obvious to one of ordinary skill in to form precipitates with the claimed structure for the purpose of improving electrical conductivity and hardness. 
Regarding Claims 31-32
Regarding Claim 43, Auran teaches an aluminum alloy comprising 0.05-1% Fe (Claim 1), reading on the claimed range of about 0.1-1% Fe; with a specific composition of 0.02-0.20% Zr (Claim 1) which overlaps with the claimed range of 0.1-0.5% Zr; a specific composition of 0.10-0.25% Zn (an inoculant) (Claim 10), reading on the claimed range of about 0.01-0.2% of inoculant; and aluminum as a remainder. 
In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP2144.05(I)). 

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JPS49106418A) as applied to Claim 38 in view of Wang et al. (US20120000578A1). 
Regarding Claims 39, ‘418A teaches the alloy undergoes casting but does not explicitly teach die casting was used; however, Wang teaches that high pressure die castings are conventionally used in aluminum alloys to rapidly quench the castings [0031]. Therefore, it would have been obvious to one of ordinary skill in the art to use die casting to rapidly quench the casting taught by ‘418A. 

Claims 30-33, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JPS49106418A) as applied to Claim 20, in view of Huskamp et al. (US20130220497A1). 
Regarding Claim 30 and 33, ‘418A teaches the presence of solid solution precipitates form improve strength and conductivity (Page 2, [001]); but does not teach the nanoscale precipitates are of the L12 structure in an α-Al FCC 
Regarding Claims 31-32, Huskamp teaches the precipitates have a diameter of 3-6 nm [0053] reading on the claim 31 range of 20 nm or less, and the claim 32 range of 3-7 nm. 
Regarding Claim 43, 418A’ teaches an aluminum alloy comprising 0.07-0.3% wt. Fe [0001], reading on the claimed range of about 0.1-1% Fe; 0.03-0.2% Zr [0001] overlapping with the claimed range of 0.1-0.5% Zr; 0-0.5% Sn (an inoculant) (Page 5, Lines 182-190) and 0-0.04% specifically (Steels 1-19,Table 1) overlapping with the claimed range of about 0.01-0.2% of inoculant; and aluminum as a remainder. (Sn is a group 4A metal) (See Claim 30 rejection for additional limitations)
In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP2144.05(I)). 

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al. (US20170349978A1.
Regarding Claim 43, Shishido teaches an aluminum alloy comprising 0.05-1.0% Fe (Claim 1), reading on the claimed range of about 0.1-1% Fe (Claim 3); 0-0.3% Zr (Claim 4) overlaps with the claimed range of about 0.1 to about 0.5% Zr; and 0.005-0.2% Sn (an inoculant), reading on the claimed range of about 0.01-0.2% of Sn as an inoculant; and aluminum as a remainder. In the case where a claimed range overlaps or lies inside a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2145.01(I)). 
Shishido teaches the presence of solid solution precipitates formed including inoculant Sn [0021]; but does not teach the nanoscale precipitates are of the L12 structure in an α-Al FCC matrix, with a plurality of precipitates at a density of 10^21 precipitates per m^3 or more. However, Huskamp teaches aluminum with additions of Zr and Si [0001] and teaches that aging can be used to form L12 ordered Al3Zr precipitates with a number density of greater than 10^21 per m^3 [0058] for the purpose of improving electrical conductivity and hardness [0056]. Therefore, it would have been obvious to one of ordinary skill in to form precipitates with the claimed structure for the purpose of improving electrical conductivity and hardness. 

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Applicant argues Auran and ‘418 fail to teach 0.2-0.4% Zr. This is not persuasive as both references teach broad ranges which overlap with 0.2% for Zr. Applicant argues Auran, . 
Further Applicant argues Claim 43 is in condition for allowance as Huskamp teaches high number density L12 ordered Al(Sc,Er) precipitates, but does not teach the aging process results in high number density for ordered Al3Zr precipitates, alleging Huskamp teaches the formation of precipitates of core/shell structure distinct from claimed nanoscale precipitates. This is not considered persuasive as the primary references and the claimed invention both teach Al, Zr, and Si in similar ranges. Huskamp teaches that an L12 aging process with similar amounts of Al, Si, and Zr and Sc, specifically, at most 0.1% at. Zr, at most 0.05% at. Er, and at most 0.1% at. Sc, [0024] have a tendency to form high strength L12 precipitates during aging treatment, as a result of the solubility limit of Zr and Er in AL-Zr during aging treatment, therefore, the precipitation of Zr improves conductivity. The argument is that one of ordinary skill in the art would be motivated to perform aging on the Zr containing aluminum alloys of the primary reference for the purpose of forming a similar number of nanoscale precipitates, thereby improving the material properties. The presence of the core-shell spheroid structures is not considered relevant, as the spheroids are on the nanoscale (5 nm) and thus are still considered nanoscale precipitates with a number density similar to the claimed range [0058], thereby meeting the claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736